Case 1:19-cr-00804-VEC Document 15 Filed 10/01/19 Page 1 of 20

                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


 In re:                                      :
                                               Docket #1:19-mj-08641-
  UNITED STATES OF AMERICA,                  : UA All Defendants

                        Plaintiff,           :

    - against -                              :

  Liu, Zhongsan                        : New York, New York
                                         September 16, 2019
                     Defendant.        :
                                         PRESENTMENT HEARING
 ------------------------------------- :

                         PROCEEDINGS BEFORE
                  THE HONORABLE JUDGE ONA T. WANG,
            UNITED STATES DISTRICT COURT MAGISTRATE JUDGE

 APPEARANCES:

 For Plaintiff:              U.S. Attorney's Office, SDNY
                             By: Gillian Grossman, Esq.
                             1 St. Andrew's Plaza
                             New York, NY 10007
                             212-637-2188

 For the Defendant:          Federal Defenders of New York Inc.
                             By: Martin S. Cohen, Esq.
                             52 Duane Street - 10th Floor
                             New York, NY 10007
                             212-417-873

 Transcription Service:      Carole Ludwig, Transcription Services
                             141 East Third Street #3E
                             New York, New York 10009
                             Phone: (212) 420-0771


 Interpreter Present


 Proceedings recorded by electronic sound recording;
 Transcript produced by transcription service
Case 1:19-cr-00804-VEC Document 15 Filed 10/01/19 Page 2 of 20




                                   INDEX


                        E X A M I N A T I O N S

                                                  Re-        Re-
 Witness                Direct      Cross       Direct      Cross

 None
                             E X H I B I T S

 Exhibit                                                         Voir
 Number            Description                        ID    In   Dire

 None
     Case 1:19-cr-00804-VEC Document 15 Filed 10/01/19 Page 3 of 20
 1                                PROCEEDINGS                          3

2                 HONORABLE ONA WANG (THE COURT):          Good

3     afternoon -- or good evening, almost.

4                 MR. MARTIN COHEN:      Good afternoon, your Honor.

5     Martin Cohen from the Federal Defenders on behalf of

6     Mr. Liu.

7                 THE COURT:     Okay.   Good evening.

8                 Good evening, Mr. Liu.        Mr. Liu, are you able to

9     speak and understand English?

10                [Colloquy through interpreter]

11                MR. ZHONGSAN LIU (THE DEFENDANT):         No.

12                THE COURT:     Okay.   Please be seated.        You can

13    stay seated.

14                All right, are you able to hear and understand

15    what the interpreter is telling you?

16                THE DEFENDANT:     Yes.

17                THE COURT:     Okay, can I have the date and time of

18    arrest, please?

19                MS. GILLIAN GROSSMAN:       Yes, your Honor.        The

20    defendant was arrested at 6:21 AM this morning in Fort Lee,

21    New Jersey.

22                THE COURT:     All right.     I am Judge Wang.       You are

23    here because you are charged with certain crimes by a

24    complaint supported by an affidavit.           Do you have a copy of

25    the complaints?
     Case 1:19-cr-00804-VEC Document 15 Filed 10/01/19 Page 4 of 20
 1                                PROCEEDINGS                         4

2                 THE DEFENDANT:     No.

3                 THE COURT:     Okay.     The purpose of today's

4     proceeding is to advise you of certain rights that you

5     have, inform you of the charges against you, consider

6     whether counsel should be appointed for you, and decide

7     under what conditions, if any, you shall be released

8     pending trial.

9                 I'm now going to explain certain constitutional

10    rights that you have.       You have the right to remain silent.

11    You are not required to make any statements.            Even if you

12    have already made statements to the authorities, you do not

13    need to make any further statements.          Any statements that

14    you do make can be used against you.          You have the right to

15    be released, either conditionally or unconditionally,

16    pending trial unless I find that there are no conditions

17    that would reasonably assure your presence at future court

18    appearances and the safety of the community.

19                If you are not a United States citizen, you have

20    the right to request that a government attorney or a law

21    enforcement official notify a consular officer from your

22    country of origin that you've been arrested.            In some

23    cases, a treaty or other agreement may require the United

24    States government to give that notice whether you request

25    it or not.
     Case 1:19-cr-00804-VEC Document 15 Filed 10/01/19 Page 5 of 20
 1                                PROCEEDINGS                         5

2                 You have the right to be represented by an

3     attorney during all court proceedings including this one

4     and during all questioning by the authorities.

5                 You have the right to hire your own attorney.           If

6     you cannot afford an attorney, I will appoint one today to

7     represent you.

8                 Do you understand your rights as I've just

9     explained them?

10                THE DEFENDANT:     Yes.

11                THE COURT:     I understand that you wish for me to

12    appoint counsel.      And I have before me an Affidavit of

13    Financial Condition that you have signed under penalty of

14    perjury.    Did you complete that form with the assistance of

15    Mr. Cohen today?

16                THE DEFENDANT:     Yes.

17                THE COURT:     Please be aware that you can be

18    charged with perjury for any false statements in this

19    affidavit.     Also, you must tell the Court if there is any

20    change to your financial status.

21                Please raise your right hand.

22                Do you swear or affirm that the statements made on

23    your financial affidavit are true and correct?

24                THE DEFENDANT:     Yes.

25                THE COURT:     Okay, based on the statements you
     Case 1:19-cr-00804-VEC Document 15 Filed 10/01/19 Page 6 of 20
 1                                PROCEEDINGS                         6

2     have made on your financial affidavit, I am approving the

3     appointment of counsel.        Mr. Cohen will serve as your

4     appointed counsel.

5                 All right, I have before me a complaint containing

6     the charges against you in this case.           It is one count of

7     conspiracy to commit visa fraud.

8                 Mr. Cohen, have you received a copy of the

9     complaint?

10                MR. COHEN:    I have, your Honor.       I've reviewed the

11    complaint with Mr. Liu with the aid of a Mandarin

12    interpreter, and we waive its public reading.

13                THE COURT:     Okay, Mr. Liu, do you understand the

14    charges against you?

15                THE DEFENDANT:     Yes.

16                THE COURT:     All right, Mr. Liu, you have the

17    right to a preliminary hearing at which the government will

18    have the burden of showing that there is probable cause to

19    believe that the crime for which you are being charged have

20    been committed and that you were the person who committed

21    it.   At the hearing you or your counsel would be entitled

22    to cross-examine any witnesses and introduce evidence.

23    However, a preliminary hearing will not be held if you are

24    indicted by a grand jury before the date of a preliminary

25    hearing.     I will set the preliminary hearing date at the
     Case 1:19-cr-00804-VEC Document 15 Filed 10/01/19 Page 7 of 20
 1                                PROCEEDINGS                         7

2     conclusion of these proceedings.

3                 I'll hear next from the government as to bail,

4     detention or release.       Is there an agreement regarding

5     release pending trial?

6                 MS. GROSSMAN:     Your Honor, the parties have agreed

7     on several proposed conditions for the Court's

8     consideration with the exception of electronic monitoring,

9     as to which there is no agreement.          May I start with the

10    agreed-upon proposed conditions?

11                THE COURT:     Please.

12                MS. GROSSMAN:     First, a $500,000 personal

13    recognizance bond cosigned by two financially responsible

14    persons; second, pretrial supervision as directed; the

15    surrender of all travel documents with no new applications;

16    and travel restricted to the Southern and Eastern Districts

17    of New York, along with the District of New Jersey.                 And

18    the government is also requesting electronic monitoring.

19                THE COURT:     Okay, and Mr. Cohen or Ms. Grossman,

20    would you like to tell me where the dispute is regarding

21    electronic monitoring?

22                MR. COHEN:    Sure, your Honor.       Just to finish up

23    with the agreed-upon package would be that Mr. Liu would be

24    released today on his own signature.          The government is

25    already in possession of his passport.           And he would have
     Case 1:19-cr-00804-VEC Document 15 Filed 10/01/19 Page 8 of 20
 1                                PROCEEDINGS                          8

2     one week to satisfy the cosigner provisions.

3                 Your Honor, the dispute is essentially that in our

4     view electronic monitoring is more restrictive than

5     required.    Under the Bail Reform Act, the Court needs to

6     impose the least restrictive conditions.           Mr. Liu is a 57-

7     year-old man who's never been arrested before.             He's worked

8     in the same place for the last 26 years; the last two years

9     he's been in the United States.          He has absolutely zero

10    interest in going and doing anything other than to contest

11    these charges.     The penalties associated with violating the

12    bail-jumping provisions are far worse than the penalties if

13    he was convicted of the underlying offense.            The main

14    purpose for electronic monitoring is to address danger to

15    the community.     If -- there are many other ways that

16    Pretrial is able to keep track of individuals that are less

17    restrictive than electronic monitoring.           For someone of

18    Mr. Liu's background and circumstances, the Court should

19    really have no concern that the agreed-upon conditions,

20    which is a half-a-million-dollar personal recognizance bond

21    cosigned by two financially responsible people would not be

22    sufficient to reasonably assure his appearance in court as

23    required.    Electronic monitoring with a curfew does not

24    significantly add to that in any meaningful way.                And so

25    we'd urge the Court not to impose it because it's not
     Case 1:19-cr-00804-VEC Document 15 Filed 10/01/19 Page 9 of 20
 1                                PROCEEDINGS                         9

2     necessary.

3                 THE COURT:     Ms. Grossman?

4                 MS. GROSSMAN:     Your Honor, we respectfully submit

5     that electronic monitoring is necessary here to mitigate

6     against the risk of flight.        And we disagree with

7     Mr. Cohen's characterization that its main purpose is to

8     mitigate against danger.        It does provide a disincentive to

9     flee, and it is extremely helpful in monitoring a

10    defendant's whereabouts, especially in a case like this

11    where the defendant has virtually no stable ties to the

12    United States.      He has been in this country only two years.

13    He himself acknowledged to Pretrial that all of his

14    collateral ties are in China.         His entire immediate family

15    is in China, parents, sister, child.          He's a lifelong

16    resident of China.

17                If he were to have an opportunity to return to

18    China, he would be permanently beyond the reach of the

19    government and this Court.        And importantly here, the

20    government is alleging that the defendant is a Chinese

21    government employee.       And with the support of the Chinese

22    government and its virtually unlimited resources, were he

23    given an opportunity to flee, he could expect assistance in

24    avoiding prosecution in this case.          And, in the

25    government's view -- you know, unfortunately, defendants
     Case 1:19-cr-00804-VEC Document 15 Filed 10/01/19 Page 10 of 20
 1                                PROCEEDINGS                          10

2     can and do leave the country, even without a passport, all

3     the time, especially defendants with the kind of

4     international connections that this defendant has.                And so

5     we submit that electronic monitoring is a reasonably

6     tailored condition to mitigate against the risk of flight

7     in this case.

8                 THE COURT:     Okay, anything else, Mr. Cohen?

9                 MR. COHEN:     No, your Honor.

10                THE COURT:     Now, what's the burden when it comes

11    to risk of flight?

12                MR. COHEN:     It's the government's burden to show

13    by a preponderance of the evidence that a person both is a

14    risk of flight and that these are the least restrictive

15    conditions to address that risk of flight.            So we already

16    have the massive personal recognizance bond and cosigner

17    conditions already that the Court has already agreed to.

18                THE COURT:     All right, but, I mean, a personal

19    recognizance bond where Mr. Liu's assets would be

20    insufficient to satisfy that --

21                MR. COHEN:     Yes.

22                THE COURT:     -- that bond; and if he were to

23    flee, there is -- I mean, I'm just wondering how that

24    operates as a burden, particularly in the time period

25    before the two cosigners are onboard.
     Case 1:19-cr-00804-VEC Document 15 Filed 10/01/19 Page 11 of 20
 1                                PROCEEDINGS                          11

2                 MR. COHEN:     There are -- there are lots of things

3     that Pretrial can do to keep tabs on someone.              The

4     electronic monitoring is meant to make sure that someone

5     is home and not out getting into trouble.             It's not meant

6     to, in our view at least, doesn't do much in terms of

7     countering a risk of flight.          I think the government's

8     arguments about what the Chinese government might do in

9     the circumstances are fanciful.           You have an individual

10    who's never been arrested who's 57 years old.              It seems

11    that it's not, you know, there's -- I guess you can always

12    conjure up some concern about flight risk, but I don't

13    think it's present here.         But to answer the Court's

14    question, it's the government's burden.             Thank you.

15                MS. GROSSMAN:      Your Honor, unless the Court has

16    questions, I'll rest on my earlier proffer.

17                THE COURT:     Okay, well, I guess maybe I'd like

18    to hear more about the electronic monitoring that the

19    government seeks and how that would mitigate against risk

20    of flight.

21                MS. GROSSMAN:      Well, the electronic monitoring I

22    was envisioning, your Honor, is essentially an ankle

23    bracelet that provides location information about where

24    the defendant is.       And although the defendant --

25                THE COURT:     Wait, but do you mean by GPS
     Case 1:19-cr-00804-VEC Document 15 Filed 10/01/19 Page 12 of 20
 1                                PROCEEDINGS                          12

2     monitoring or --

3                 MS. GROSSMAN:      GPS monitoring.

4                 THE COURT:     -- or are you talking about a

5     bracelet that signals when it's out of range of the home

6     base?

7                 MS. GROSSMAN:      I was thinking of GPS monitoring,

8     because we're not asking for home detention here, I think

9     which is one of the reasons it is reasonably tailored.

10    We're not seeking to restrict the defendant's movements

11    more than necessary.       But GPS monitoring, frankly, there

12    aren't other strategies that Pretrial has to keep tabs on

13    someone's whereabouts as effectively.           I mean, that is --

14    it is just an accurate feed of someone's whereabouts.                 And

15    no amount of phone calls or communication could possibly

16    approximate that type of knowledge.

17                And respectively [sic] we do disagree with defense

18    counsel about the role or sort of the shadow cast by the

19    Chinese government in this case.          The defendant's very

20    first call today was to a member of the Chinese consulate,

21    who he was on a first-name basis with.           And, you know, a

22    consulate is, of course, charged with providing passports

23    and travel documents to its nationals.           And we don't

24    suggest that the defendant will violate the ban on travel

25    applications, but we do point this out to show that he does
     Case 1:19-cr-00804-VEC Document 15 Filed 10/01/19 Page 13 of 20
 1                                PROCEEDINGS                          13

2     have a close relationship with the Chinese government, with

3     its officials in this country.         And there is -- you know,

4     that comes with access to a lot of support and resources.

5     And I think it would certainly mitigate against the risk of

6     flight for Pretrial to have an accurate feed on his

7     location.

8                 THE COURT:     But I guess is there a time delay or

9     does somebody need -- doesn't somebody need to be

10    monitoring the GPS at all times, for example, to ensure

11    that Mr. Liu isn't going to the airport at any particular

12    time?    I mean, isn't that a problem?

13                MS. GROSSMAN:      Is it a problem as to the resources

14    that are required to monitor?

15                THE COURT:     No, it's even -- I mean, how does

16    that mitigate against risk of flight unless you're saying

17    that there's going to be somebody watching the GPS location

18    monitoring 24/7?

19                MS. GROSSMAN:      I don't know that it's 24/7, but my

20    understanding is somebody does monitor it.            It may not be

21    continuous.     But I think just knowing that something is

22    tracking your location and someone may be monitoring it at

23    any moment certainly provides a disincentive.

24                THE COURT:     Okay.    Anything else to add,

25    Mr. Cohen?
     Case 1:19-cr-00804-VEC Document 15 Filed 10/01/19 Page 14 of 20
 1                                PROCEEDINGS                          14

2                 MR. COHEN:     No, your Honor.

3                 THE COURT:     All right, I'm going to take a brief

4     recess on this.

5                 (Brief recess taken.)

6                 THE COURT:     All right, we are here in an unusual

7     circumstance where the government has consented to most but

8     not all of the terms of release, and the only one being

9     whether GPS monitoring is appropriate here.            The government

10    asserts that GPS monitoring is the least-restrictive

11    condition necessary to mitigate the risk of Mr. Liu's

12    nonappearance at future court proceedings.            Mr. Cohen,

13    Mr. Liu's counsel, asserts the government has not carried

14    its burden of establishing by a preponderance of the

15    evidence that Mr. Liu is a flight risk without the

16    additional condition of GPS monitoring.

17                I find here that the government has satisfied its

18    burden for the following reasons.          All of Mr. Liu's ties

19    are to China, including several close family members who

20    reside there.      And if he went to China, he would

21    permanently be out of reach of the U.S. authorities.                  He

22    has no ties, whether familial, community, property based or

23    financial, to the United States or the Southern District of

24    New York.     His visa expires at the end of October.             The

25    nature of the charged offense, visa fraud, indicates, and
     Case 1:19-cr-00804-VEC Document 15 Filed 10/01/19 Page 15 of 20
 1                                PROCEEDINGS                          15

2     as was proffered on the record today, ties to the Chinese

3     consulate and Chinese government officials.

4                 Accordingly, I am satisfied that electronic

5     monitoring in the form of GPS monitoring is the least-

6     restrictive additional condition that will reasonably

7     assure Mr. Liu's appearance at future court proceedings.

8     This finding is without prejudice to a future modification

9     application after the cosigners have been secured on the

10    bond.

11                Accordingly, based on my review of the complaint,

12    the Pretrial Services Report, the agreement of counsel

13    where there was agreement and the arguments on the GPS

14    monitoring piece, Mr. Liu may be released on the following

15    conditions.     He may be released on his own signature, but

16    this would require also the GPS monitoring to be in place

17    before securing the two financially responsible cosigners

18    for the $500,000 personal recognizance bond; travel is

19    restricted to the Southern and Eastern Districts of New

20    York and the District of New Jersey; he is to surrender any

21    travel documents and make no new applications, to the

22    extent that has not been completed; pretrial supervision as

23    directed, with electronic monitoring in the form of GPS

24    monitoring.     Is there anything else that I missed on that

25    list?
     Case 1:19-cr-00804-VEC Document 15 Filed 10/01/19 Page 16 of 20
 1                                PROCEEDINGS                          16

2                 MS. GROSSMAN:      No, your Honor.

3                 MR. COHEN:     Your Honor, just I -- I'm not sure the

4     Court mentioned it, that Mr. Liu would have a week to

5     secure the second cosigners?

6                 THE COURT:     Yes.    I'm sorry, yes.     And so the two

7     financially responsible persons, the cosigners, may be

8     secured by Monday, September 23.          Okay.    Thank you.

9                 MR. COHEN:     Thank you very much, your Honor.

10                THE COURT:     Mr. Liu, if you fail to appear in

11    court as required or if you violate any of the conditions

12    of your release, one, a warrant will be issued for your

13    arrest; two, you and anyone who signed the bond will each

14    be responsible for paying its full amount, that is,

15    $500,000; and, three, you may be charged with the separate

16    crime of bail jumping, which can mean additional jail time

17    and/or a fine.

18                In addition, if you commit a new offense while you

19    are released, in addition to the sentence prescribed for

20    that offense, you will be sentenced to an additional term

21    of imprisonment of not more than ten years if the offense

22    is a felony or not more than one year if the offense is a

23    misdemeanor.      This term of imprisonment would be executed

24    after any other sentence of imprisonment is completed.

25                While you are awaiting trial I also must warn you
     Case 1:19-cr-00804-VEC Document 15 Filed 10/01/19 Page 17 of 20
 1                                PROCEEDINGS                          17

2     not to have any contact with or engage in any intimidation

3     of potential or designated witnesses or jurors, not to

4     engage in any intimidation of any court officer, and not to

5     engage in any conduct that would obstruct any investigation

6     by law enforcement.

7                 And, finally, if you don't agree with my decision

8     on the electronic monitoring, you have a right to appeal

9     it.

10                What date should I set for the preliminary

11    hearing?

12                MR. COHEN:     We'd waive to the 30th day, your

13    Honor.

14                THE COURT:     Okay, that would be October 16, 2019.

15                Anything further?

16                MS. GROSSMAN:        No, your Honor.   Thank you.

17                MR. COHEN:     No.     Thank you very much, your Honor.

18                THE COURT:     Okay.     Thank you very much.

19                PRETRIAL SERVICES:       Your Honor, if I may, from

20    Pretrial Services?       Just so that we're on the same page,

21    it's my understanding that stand-alone GPS (indiscernible

22    at 20:10).

23                MS. GROSSMAN:        Yes, that is my understanding, as

24    well.

25                THE COURT:     Okay, I think that's agreed that's
     Case 1:19-cr-00804-VEC Document 15 Filed 10/01/19 Page 18 of 20
 1                                PROCEEDINGS                          18

2     the understanding of everybody here.

3                 PRETRIAL SERVICES:        Exactly, your Honor.       The

4     location monitoring ankle bracelet (indiscernible at 22:21)

5     Pretrial Services.       Therefore, Pretrial (indiscernible at

6     20:30).

7                 THE COURT:     Okay.     All right.   So ordered.

8                 MR. COHEN:     Thank you, your Honor.

9                 THE COURT:     All right.     Thank you.

10                MS. GROSSMAN:        Thank you, your Honor.

11                THE COURT:     Any medical-needs orders that need to

12    be signed?

13                MR. COHEN:     No.     He's going to be released on his

14    own signature now.

15                THE COURT:     No, because the bracelet can't be

16    fitted until tomorrow morning.

17                MR. COHEN:     Oh, sorry, your Honor.        No, the Court

18    need not -- Mr. Liu does not need to be incarcerated

19    tonight in order to assure his appearance tomorrow.                   He is

20    going to be -- he'll cosign his bond; the government has

21    his passport.      He'll be back tomorrow morning.           He can

22    report at 10:00 AM to have the ankle bracelet put on at

23    that time.     It's not necessary that he be detained.

24    It's --

25                THE COURT:     Why don't I take a brief, five-
     Case 1:19-cr-00804-VEC Document 15 Filed 10/01/19 Page 19 of 20
 1                                PROCEEDINGS                          19

2     minute adjournment to see if you can work something out

3     and see what can be worked out, okay?

4                 (Brief recess taken.)

5                 THE COURT:     All right, please be seated.

6                 Okay, do we have a report?

7                 MS. GROSSMAN:      Yes, your Honor.      The parties have

8     agreed that the defendant may be released on his own

9     signature tonight but must report tomorrow morning to

10    Pretrial in order to have the GPS monitoring implemented.

11                THE COURT:     Okay.    All right, I accept the

12    agreement.

13                Is there anything else we do need to do today?

14                MS. GROSSMAN:      No, your Honor.      Thank you.

15                MR. COHEN:     No.   Thank you very much, your Honor.

16                THE COURT:     Okay, should I put 10:00 AM or

17    another time for appearing tomorrow?

18                MR. COHEN:     No, 10:00 AM is fine.        Thank you.

19                THE COURT:     Okay.    All right.     Thank you.         We're

20    adjourned.

21                (Whereupon, the matter is recessed.)

22

23

24

25
     Case 1:19-cr-00804-VEC Document 15 Filed 10/01/19 Page 20 of 20
 1                                                                     20

2
3                           C E R T I F I C A T E

4

5                 I, Carole Ludwig, certify that the foregoing

6     transcript of proceedings in the case of United States of

7     America v. Liu, Zhongsan, Docket #19-mj-08641-UA All

8     Defendants, was prepared using digital transcription

9     software and is a true and accurate record of the

10    proceedings.

11

12

13

14                              Carole Ludwig
15                Signature_______________________________

16                             Carole Ludwig

17

18

19                Date:      September 30, 2019

20

21

22

23

24

25
